DETAILED ACTION
Examiner acknowledges receipt of amendment to application 17/063,257 filed on August 27, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 6-12 and 15-20 are still pending, with claims 1, 12 and 20 being currently amended. Claims 5 and 13-14 are cancelled. 

Status of Objections and Non-Prior Art Rejections
I. 35 USC § 112 Rejections
Applicant’s amendments to claims 1, 12 and 20 are accepted. The 112(b) rejections of claims 1-4, 6-12 and 15-20 are therefore withdrawn.
II. Objections to Specification
Applicant’s replacement sheets are accepted, and the objections are withdrawn.

Response to Arguments
Applicant’s arguments, see pages 10-11 of the remarks, filed April 29, 2022, with respect to the 103 rejections of claims 1-4, 6-12 and 15-20  in view of Kaihara have been fully considered and are persuasive.  The 103 rejections of claims 1-4, 6-12 and 15-20 have been withdrawn. 


Allowable Subject Matter
Claims 1-4, 6-12 and 15-20 are allowable.
With respect to claim 1, the following is an examiner’s statement of reasons for allowance: the prior art fails to further teach or suggest “when the temperature of the battery is below the threshold temperature and upon the communicating the vehicle data to the charging structure, receive, from the charging structure, a command for the heater controller to provide the power from the charging structure to the battery heater before providing the power from the charging structure to the battery; when the temperature of the battery reaches the threshold temperature: Page 2 of 13Appl. No. 17/063,257receive, from the charging structure, a command for the heater controller to stop the providing the power from the charging structure to the battery heater; and receive, from the charging structure, a command for the microcontroller to initiate the providing the power from the charging structure to the battery” in combination with all the other elements recited in claim 1.
Claims 2-4 and 6-11, being dependent on claim 1, are allowable for the same reasons as claim 1. 
Claims 12 and 20 recite similar limitations as claim 1, and are therefore allowable for the same reasons as claim 1. 
Claims 15-19, being dependent on claim 12, are allowable for the same reasons as claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859